                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JESSE T. GILMORE,

            Petitioner,

v.                                             Civil Action No. 5:18CV90
                                                                 (STAMP)
JENNIFER SAAD, Warden,

            Respondent.


                     MEMORANDUM OPINION AND ORDER
                  AFFIRMING AND ADOPTING REPORT AND
                 RECOMMENDATION OF MAGISTRATE JUDGE

                          I.   Procedural History

     The pro se1 petitioner, Jesse T. Gilmore, filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.              ECF No. 1.

The petitioner was then incarcerated at FCI Gilmer in Glenville,

West Virginia.   In his petition, petitioner alleges that due to a

“Subsequent, Retroactive change in the Statutory interpretation by

the United States Supreme Court in Mathis v. United States, 136 S.

Ct. 2243 (2016)[,]” his Commonwealth of Virginia drug conviction

fails to categorically qualify as a “federally Controlled Substance

element that is included within the felony drug offense definition

Set forth in 21 U.S.C. § 802(44), under the Statutory enhancement

Provision of 21 U.S.C. § 851, § 841(b).”             ECF No. 8-1 at 1-2

(internal    quotation    marks    omitted);   ECF   No.   1-1    at   1-2.



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
Specifically, the petitioner requests that “this Court Vacate his

Sentence and Order An immediate Release[.]”                     ECF No. 8-1 at 1; ECF

No. 1-1 at 1.

         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.   Magistrate        Judge     Mazzone      issued   a   report   and

recommendation (ECF No. 20) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

The      petitioner   did     not      file   objections        to   the    report   and

recommendation.       For the following reasons, this Court affirms and

adopts the report and recommendation in its entirety.

                                 II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review    of    any   portion     of    the    magistrate     judge’s

recommendation to which objection is timely made.                       As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections      to    the    report     and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                       28 U.S.C.

§ 636(b)(1)(A).




                                              2
                                    III.   Discussion

       In     his   report    and     recommendation,      the    magistrate       judge

correctly noted that the petitioner has not met the second prong

under the Wheeler2 test — that the “settled substantive law [that

established the legality of his sentence] changed and was deemed to

apply retroactively on collateral review.”                  ECF No. 20 at 7.        The

magistrate judge cited several cases within the United States Court

of Appeals for the Fourth Circuit and elsewhere that have held that

Mathis does not represent a substantive change in the law.                     Id. at

7-8.       Upon review, the magistrate judge, concluded that this Court

does not have jurisdiction to consider the petition.                      Id. at 8-9.

Thus,      the   magistrate      judge     recommended     that   the    petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

Id.

       Upon      review,     this    Court    finds   no    clear    error    in    the

determinations        of   the      magistrate   judge     and    thus   upholds    his

recommendation.

                                    IV.    Conclusion

       For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 20) is AFFIRMED and ADOPTED in its

entirety.        Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE.


       2
        United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

                                             3
     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.   Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.   See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.      Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    July 30, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                 4
